EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker on March 09, 2021 to amend the claims as following:

Claim 1 (Currently Amended): An information processing device, comprising: 
a processing unit that [configured to]:
compares a value indicated by a detection result of a sensor, that detects a state of a detection target, with a threshold value;
determines report information is to be transmitted, wherein the determination is based on the comparison; and
controls, based on a result of the determination, transmission of the report information[,] and user information indicating contents related to the detection target [, and] with security level information by a broadcasting process to a server via a user communication device and a set of relay devices, 
wherein the user communication device is associated with [a] the detection target of the sensor,
the user communication device serves as a relay device between the information processing device and the server on a first relay path,

the report information includes the detection result of the sensor, and
the report information and the user information are each associated with a security level defined by the security level information, 
wherein the security level of the report information allows access to the report information by the set of relay devices, and the security level of the user information restricts access to the user information by the set of relay devices.

Claim 3 (Currently Amended): The information processing device according to claim 1, wherein the processing unit [is further configured to:]
determines the report information is to be transmitted based on a comparison of time-based changes in the value indicated by the detection result of the sensor with a set time-based changing pattern; and
controls the transmission of the report information based on the determination.

Claim 4 (Canceled).

Claim 5 (Currently Amended): The information processing device according to claim 1, wherein the user information indicates an identifier of [a user] the detection target.

Claim 6 (Currently Amended): The information processing device according to claim 1, wherein the processing unit [is further configured to:]
s the user information; and
controls the transmission of the encrypted user information.

Claim 8 (Currently Amended): The information processing device according to claim 7, wherein the report information further includes at least one of the detection result of the sensor or [a] the state of the detection target.

Claim 9 (Currently Amended): The information processing device according to claim 8, wherein the processing unit [is further configured to:]
[specify] specifies the state of the detection target based on the detection result of the sensor; and
controls the transmission of the report information including the specified state of the detection target.

Claim 10 (Currently Amended): The information processing device according to claim 1, wherein
the processing unit [is further configured to] controls the transmission based on a communication scheme, and
the communication scheme is in conformity with an IEEE 802.15.1 standard.

Claim 11 (Currently Amended): A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer of 
comparing a value indicated by a detection result of a sensor, that detects a state of a detection target, with a set threshold value;
determining report information is to be transmitted, wherein the determination is based on the comparison; and
controlling, based on a result of the determination, transmission of the report information [,] and user information indicating contents related to the detection target [, and] with security level information by a broadcasting process to a server via a user communication device and a set of relay devices, 
wherein the user communication device is associated with [a] the detection target of the sensor,
the user communication device serves as a relay device between the information processing device and the server on a first relay path,
the set of relay devices constitute a second relay path between the information processing device and the server,
the report information includes the detection result of the sensor, and
the report information and the user information are each associated with a security level defined by the security level information, wherein the security level of the report information allows access to the report information by the set of relay devices, and the security level of the user information restricts access to the user information by the set of relay devices.

Claim 12 (Currently Amended): An information processing system, comprising: 
a first information processing device that comprises: 
a processing unit [configured] to:
compare a value indicated by a detection result of a sensor, that detects a state of a detection target, with a set threshold value; 
determine report information is to be transmitted, wherein the determination is based on the comparison; and
control, based on a result of the determination, transmission of the report information[,] and user information indicating contents related to the detection target [, and] with security level information by a broadcasting process via a user communication device and a set of relay devices, 
wherein the user communication device is associated with [a] the detection target of the sensor,
the user communication device serves as a relay device between the first information processing device and a second information processing device on a first relay path,
the set of relay devices constitute a second relay path between the first information processing device and the second information processing device,
the report information includes the detection result of the sensor, and
the report information and the user information are each associated with a security level defined by the security level information, wherein the security level of the report information allows access to the report information by the set of relay devices, and that the security level of the user information restricts access to the user information by the set of relay devices; 
 and the user information are [is] received, transmit the report information and the user information to an external device; and 
the second information processing device [configured to], in a case the report information and the user information are [is] received, process the report information and the user information. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 11 and 12 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including an information processing device, comprising: a processing unit that compares a value indicated by a detection result of a sensor, that detects a state of a detection target, with a threshold value; determines report information is to be transmitted, wherein the determination is based on the comparison; and controls, based on a result of the determination, transmission of the report information and user information indicating contents related to the detection target with security level information by a broadcasting process to a server via a user communication device and a set of relay devices, wherein the user communication device is associated with the detection target of the sensor, the user communication device serves as a relay device between the information processing device and defined by the security level information, wherein the security level of the report information allows access to the report information by the set of relay devices, and the security level of the user information restricts access to the user information by the set of relay devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/QUANG PHAM/Primary Examiner, Art Unit 2684